Title: John Stark to James Madison, 28 June 1836
From: Stark, John
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    NewYork
                                
                                June 28th 1836.
                            
                        
                        
                        I have the honour to inform you that at a stated meeting of the American Historical Society of Military and
                            Naval Events "held in the City of NewYork on the sixth day of this present month you were, by a unanimous vote of said
                            Society, elected an Honorary Member thereof. With great respect—I am, Sir Your Obedient Servant
                        
                        
                        
                            
                                John: Stark
                            Cor: Sec:
                        
                    